                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


MARION TAYLOR
                                                                      CIVIL ACTION
VERSUS
                                                                      19-537-SDD-RLB
LEBLANC, ET AL.

                                         RULING

        The Court has carefully considered the Complaint1 and Amended Complaint2 filed

by Plaintiff, the record, the law applicable to this action, and the Report and

Recommendation3 of United States Magistrate Judge Richard L. Bourgeois, Jr., dated

March 19, 2020, to which an objection4 was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims, and this action is hereby dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.

        Judgment will be entered accordingly.

        Signed in Baton Rouge, Louisiana on March 31, 2020.



                                       S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA

1
  Rec. Doc. 1.
2
  Rec. Doc. 9.
3
  Rec. Doc. 10.
4
  Rec. Doc. 11.
